




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (“Agreement”) made effective as
of February 14, 2014 (the “Effective Date”) by and between NATIONAL HEALTH
INVESTORS, INC., a Maryland corporation (the “Company”), and JUSTIN HUTCHENS
(the “Executive”).


This Agreement shall hereby replace in its entirety that certain Employment
Agreement dated 25th day of February, 2009, as amended by Amendment No. 1, dated
effective March 10, 2010 and Amendment No. 2 dated December 29, 2010 and
Amendment No. 3 dated May 3, 2011 (the “Original Agreement”),


In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:


1.    Employment. The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company upon the terms and conditions provided in
the Agreement.


2.    Position and Responsibilities. During the Period of Employment (defined
below), the Executive agrees to serve as the President and Chief Executive
Officer of the Company and to be responsible for making new investments and for
the typical management responsibilities expected of an officer holding such
positions and such other responsibilities as may be assigned to Executive from
time to time by the Board of Directors of the Company.


3.    Terms and Duties.


A.    Period of Employment. The period of Executive’s employment under this
Agreement will commence as of the date hereof and shall continue through the
third anniversary the date hereof. Commencing on the first anniversary of this
Agreement and each anniversary thereafter, the Period of Employment (as defined
in the next sentence of the Agreement) shall automatically be extended for one
(1) additional year unless, not later than ninety (90) days prior to such
anniversary, either party hereto shall have notified the other party hereto that
such extension shall not take effect. The period of Executive’s employment with
Company is referred to in this Agreement as the “Period of Employment.”


B.    Duties. During the Period of Employment, the Executive shall devote
substantially all of his business time, attention and skill to the business and
affairs of the Company and its subsidiaries. Executive shall perform faithfully
the duties that may be assigned to him from time to time by the Chief Executive
Officer or the Board of Directors.


4.    Compensation and Benefits


A.    Compensation. For all services rendered by the Executive in any capacity
during the Period of Employment, the Executive shall be compensated as follows:


1.    Base Salary. The Company shall pay the Executive an annual base salary
(“Base Salary”) of Three Hundred Eighty Thousand Dollars ($380,000.00) per annum
during the Executive’s first year of employment with the Company. Base Salary
shall be payable according to the customary payroll practices of the Company but
in no event less frequently than once each month. The Base Salary shall be
reviewed annually and shall be subject to increase (but not decrease) according
to the policies and




--------------------------------------------------------------------------------




practices adopted by the Company from time to time. At a minimum, the Base
Salary shall increase by three percent (3%) per year. In the event the Executive
chooses to be remunerated under the alternative compensation plan as described
in Section 4(A)(3) below, none of the provisions of this Section 4(A)(1) shall
be applicable.


2.    Bonus. The Company will pay annual incentive compensation awards to the
Executive as may be granted by the Board or the compensation committee of the
Board (the “Compensation Committee”) under any executive bonus or incentive plan
in effect from time to time (the “Annual Incentive Award”). The Annual Incentive
Award for the first year of the Original Agreement shall be equal to Three
Hundred Eighty Thousand Dollars ($380,000) (100% of Base Salary). Any Annual
Incentive Award payable hereunder will be paid by the Company on or before March
15th following the end of the year for which such Annual Incentive Award is
being made. The Board or the Compensation Committee shall have the option of
granting an Annual Incentive Award for the first year in different amounts,
contingent upon performance of stipulated FFO and dividend goals of the Company
established jointly by the Board and the Executive.


3.    Alternative Compensation. As an alternative to Sections 4.A.1 and 2 above,
Executive may elect at any time (except as provided below) to be compensated
pursuant to the Cash Performance Incentive Plan attached hereto as Appendix A.
In the event the Executive shall elect to be compensated pursuant to the Cash
Performance Incentive Plan, such election shall be in lieu of the compensation
provided in Sections 4.A.1 and 2 above and will continue for the remainder of
this Agreement. After making such an election, Executive cannot elect to again
be compensated as provided in Sections 4.A.1 and 2 above. This Cash Performance
Incentive Plan will be driven by the Company’s FFO and dividend growth. An
election pursuant to this Section 4.A.3 shall be made in the form satisfactory
to the Company and shall be effective for the first calendar year beginning
after the date the election is received by the Company. Any payment made under
the Cash Performance Incentive Plan Annual Incentive Award will be paid by the
Company on or before March 15th following the end of the year for which such
payment is being made.


B.    Stock Options.


1.    Annual Option Grant. Executive shall be entitled to receive a grant of an
option to purchase 100,000 shares of common stock of the Company on February 25,
2014 and on each February 25 thereafter , provided Executive remains employed by
the Company on each such date. Each such grant shall be made pursuant to the
Company’s 2005 Incentive Stock Option Plan, as such plan may be amended, or a
subsequent stock option plan as may be adopted by the Company (the “Plan”). The
option exercise price will be equal to the Fair Market Value of the Company’s
common stock on the date of grant and shall be fully vested as of the grant
date. The terms of each such grant of stock options shall be set forth in a
separate Stock Option Agreement between the Company and the Executive and shall
be pursuant to the Plan.


2.    Payment in Lieu of Option Grant. Notwithstanding Section 4(B)(1) above, in
the event Executive’s employment terminates due to a Without Cause Termination
or due to Constructive Discharge within six months before or one year after a
Change in Control of the Company, as hereinafter defined, Executive shall
receive a payment, in the form hereinafter specified, of an amount equal to the
Spread, as hereinafter defined, as of the date of such termination of employment
(“Change in Control Payment”).






--------------------------------------------------------------------------------




3.    Time, Form and Calculation of Payment. Subject to later payment of any
earn-out or contingent amount under Section 4(B)(3)(vi), if the termination of
employment occurs on or before a Change in Control, the Change in Control
Payment shall be paid to Executive at the time the Change in Control occurs and
if the termination of employment occurs after a Change in Control, the Spread
shall be paid to Executive within ten (10) days after his termination of
employment. Notwithstanding the foregoing, in all instances, the time of payment
shall be made in accordance with Section 17(C), if applicable. The Change in
Control Payment shall be made in the applicable form described in the following:


i) If the Company’s common stock remains outstanding following the Change in
Control and the Company’s common shareholders prior to the Change in Control
continue to own the same number and class of the Company’s shares after the
Change in Control that they owned prior to the Change in Control, then the value
per share in the Change in Control shall be equal to the Fair Market Value per
share of the Company’s common stock on the trading day immediately preceding the
closing of the Change in Control transaction. In this event, the Executive shall
receive the Change in Control Payment in shares of the Company’s common stock
with an aggregate Fair Market Value (determined by the preceding sentence) equal
to the Spread.


ii) If the Company’s common shareholders receive cash for their shares of the
Company’s common stock in the Change in Control, then the value per share in the
Change in Control shall be equal to the amount of cash per share received by the
Company’s shareholders in the Change in Control. In this event, Executive shall
receive the Change in Control Payment in the form of a cash payment in an amount
equal to the Spread.


iii) If the Company’s common stock is converted into stock in a different
company or a different amount or class of the Company’s stock as a result of the
Change in Control, then the value per share in the Change in Control shall equal
the Fair Market Value per share of the Company’s common stock on the trading day
immediately preceding the closing of the Change in Control transaction.
Executive shall receive the Change in Control Payment in the amount and class of
stock issued to the Company’s common shareholders that he would have received if
the number of shares of the Company’s common stock having a Fair Market Value
equal to the Spread had been issued to him immediately prior to the Change in
Control and such shares were converted in the same manner as all of the
Company’s outstanding shares were converted in the Change in Control.


iv) If the Company’s common shareholders receive assets in the Change in
Control, then the value per share in the Change in Control shall equal the fair
market value of the assets per share that the common shareholders receive, as
determined in good faith by the Company’s Board of Directors. Executive shall
receive the Change in Control Payment in the amount and type of assets issued to
the Company’s common shareholders that he would have received if the number of
shares of the Company’s common stock having a Fair Market Value equal to the
Spread had been issued to him immediately prior to the Change in Control and
such shares were converted in the same manner as all of the Company’s
outstanding common shares were converted in the Change in Control.


v) If the Company’s common shareholders receive a combination of cash, stock or
assets in the Change in Control, then the value per share in the Change in
Control shall equal the total fair market value of the consideration per share
received by the common shareholders, each portion determined as provided in the
applicable paragraph of this Section 4(B)(3). Executive shall receive the Change
in Control Payment in the same amount and type of consideration paid to the
Company’s common shareholders that he would have received if the number of
shares of the Company’s common stock having a Fair Market Value equal to the
Spread had been issued to him immediately prior to the Change in




--------------------------------------------------------------------------------




Control and such shares were converted in the same manner as all of the
Company’s outstanding common shares were converted in the Change in Control.


vi) If the Company’s shareholders are potentially entitled to an earn-out or
other contingent payment to be determined and/or paid at a future date, then the
value per share in the Change in Control shall equal the Fair Market Value per
share that the common shareholders receive upon closing of the Change in Control
as calculated pursuant to the applicable paragraph of this Section 4(B)(3). In
this event, Executive shall receive the Change in Control Payment in the amount
and type of consideration as paid to the Company’s common shareholders that he
would have received if the number of shares of the Company’s common stock having
a Fair Market Value equal to the Spread had been issued to him immediately prior
to the Change in Control and such shares were converted in the same manner as
all of the Company’s outstanding common shares were converted in the Change in
Control. As such, the Executive will also be entitled to any earn out or other
contingent pay-out when and if paid to the Company’s shareholders as if the
number of shares of the Company’s common stock having a Fair Market Value equal
to the Spread had been issued to him.


4.    Definitions. Capitalized terms have the meaning set forth herein, or if
not defined herein, shall the meaning ascribed in the Agreement or the Plan, as
applicable. Otherwise, the following definitions shall apply for purposes of
this Section 4(B):


i) The term “Spread” shall mean the value equal to 750,000 times the amount by
which the value per share that the Company’s shareholders receive in the Change
in Control at the closing of such Change in Control as calculated in accordance
with the applicable method described in Section 4(B)(3) exceeds the per share
Fair Market Value of the Company’s common stock on the trading day immediately
prior to the public announcement of the Change in Control.


ii) The term “Change in Control” shall mean and shall be deemed to have occurred
upon the first to occur of the following:


(a)The date that any one person, or more than one person acting as a group,
acquires more than fifty percent (50%) of the outstanding voting power of the
Company, provided, however, that the merger or consolidation of the Company with
another entity as a result of which 50% or more of the outstanding voting
securities of the surviving or resulting entity (or of the parent entity of such
resulting or surviving entity) shall be owned in the aggregate by the
shareholders of the Company immediately prior to such merger or consolidation,
shall not constitute a Change in Control.


(b)The date of the merger or consolidation of the Company with another entity as
a result of which less than fifty percent (50%) of the outstanding voting
securities of the surviving or resulting entity (or of the parent entity of such
resulting or surviving entity) shall be owned in the aggregate by the
shareholders of the Company immediately prior to such merger or consolidation;


(c)The date that a majority of members of the Board are replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.


(d)The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the




--------------------------------------------------------------------------------




most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to more than fifty percent (50%) of
the total gross fair market value of all of the assets owned, directly or
indirectly, by the Company immediately prior to such acquisition or
acquisitions. Notwithstanding the foregoing, a Change in Control shall not be
deemed to have occurred under this paragraph (d) when there is a transfer to an
entity that is controlled by the shareholders of the Company immediately after
the transfer. A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to (w) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to its shares in the Company, (x) an entity, fifty percent (50%) or more
of the total voting power of which is owned, directly or indirectly, by the
Company, (y) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total voting power of
all the outstanding shares of the Company, or (z) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in (y) of this paragraph.


This definition of “Change in Control” is intended to be consistent with the
phrase “change in the ownership or effective control of the corporation, or in
the ownership of a substantial portion of the assets of the corporation” as used
in Section 409A(a)(2)(A)(v) of the Code and the regulations promulgated
thereunder and shall be interpreted and applied in a manner consistent with such
intent.


iii) The term “Fair Market Value,” with respect to the Company’s stock, except
as otherwise specifically provided herein, shall have the meaning ascribed to it
in the Company’s 2005 Incentive Stock Option Plan.


C.    Additional Benefits.


1.    Relocation Expenses. In connection with Executive’s initial relocation to
Murfreesboro, Tennessee, Company shall reimburse Executive for his relocation
expenses with a lump sum payment of One Hundred Fifty Thousand Dollars
($150,000).


2.    Sign-on Bonus. The Executive will be entitled to a sign-on bonus upon
execution of the Original Agreement in the total amount of One Hundred Twenty
Thousand Dollars ($120,000), which bonus shall be paid in three equal monthly
installments of $40,000 each. The first installment shall be due and payable
upon the effective date of the Original Agreement, the second installment thirty
days following the effective date of the Original Agreement and the third
installment sixty days following the effective date of the Original Agreement.
In the event this Agreement is terminated prior to the date any installment
under this Section 4(C)(2) is due, Executive shall not be entitled to any such
payment that is not yet due. In addition, in the event Executive does not move
to Murfreesboro, Tennessee and begin working for the Company as contemplated by
this Agreement, Executive shall reimburse the Company for any portion of the
sign-on bonus paid to Executive.


3.    Other Benefits. The Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which any senior members of the management team are eligible
under any existing or future plan or program established by the Company for
which the senior members of the management team are eligible. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with program provisions. Such plans and programs
will include group hospitalization, health, or other insurance for Executive and
his immediate family. Such plans and programs may also include tax qualified
pension (401(k)) plans, and sick leave plans. The Executive will be entitled to
an annual four week paid vacation to be taken at times chosen by Executive.




--------------------------------------------------------------------------------






5.    Business Expenses. The Company will reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement.


6.    Death or Disability. In the event Executive’s employment is terminated as
a result of death or disability of the Executive during the Period of
Employment, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death or disability, except for the Executive’s earned
but unpaid Base Salary and Annual Incentive Award which will be paid on a
prorated basis for that year. For purposes of this Agreement, disability shall
mean the disability of Executive for longer than three (3) months which renders
Executive unable to perform Executive’s duties under this Agreement with
reasonable accommodation. The payment of earned but unpaid Base Salary due under
this Section 6 will be made within thirty (30) days after Executive is
terminated on account of death or disability and the payment of any earned but
unpaid Annual Incentive Award will be made in accordance with Section 2 or 3, as
applicable.


7.    Effect of Termination of Employment.


A.If the Executive’s employment terminates during the term of this Agreement due
to a Without Cause Termination or due to a Constructive Discharge, as each is
defined later in this Agreement, and if Executive signs a valid general release
of all claims against the Company in a form provided by the Company, the Company
will pay the Executive in a lump sum an amount equal to $380,000 upon such
termination. In addition, earned but unpaid Base Salary and Annual Incentive
Bonus through the date of termination will be paid to the Executive in a lump
sum at such time. Sections 8 through 10 shall survive expiration or termination
of this Agreement. If the payment made to Executive pursuant to this Section 7.A
is subject to section 409A of the Code, it shall be made in accordance with
Section 17.B (the “Release”).


B.Upon the termination of employment for any reason other than as expressly
provided in Section 7.A above, including termination after the election by
either party not to extend this Agreement as provided in Section 3.A, Executive
will receive Base Salary prorated through the effective date of such
termination, and earned but unpaid Base Salary and Annual Incentive Bonus
through the date of termination will be paid in a lump sum at such time.
Sections 8 through 10 shall survive expiration or termination of this Agreement.
No other payments will be made or benefits provided by the Company. Any payment
due pursuant to this Section 7.B shall be made within ninety (90) days after
termination of employment.


C.    Upon termination of the Executive’s employment, the Period of Employment
will cease as of the date of the termination.


D.    For this Agreement, the following terms have the following meanings:


1.    “Termination for Cause” means termination of the Executive’s employment by
the Company’s Board of Directors acting in good faith by written notice to the
Executive specifying the event relied upon for such termination which must be
based on, (i) a willful refusal by Executive to follow a lawful order of the
Board of Directors, subject, however, to Executive’s right to receive written
notice of the order not followed by Executive and the opportunity to promptly
follow the order; (ii) Executive’s willful engagement in conduct materially
injurious to the business interests of the Company or any of its subsidiaries
and affiliates (as determined by the Board of Directors in its reasonable
judgment); (iii) Executive’s conviction (including a guilty plea or a plea of no
contest) of theft, embezzlement, fraud,




--------------------------------------------------------------------------------




misappropriation, illegal use or possession of drugs or alcohol, or of any crime
that discredits Company or is detrimental to the reputation or goodwill of
Company as determined in good faith by Company; (iv) Executive’s commission of
any act of fraud or dishonesty by Executive, or commission of an immoral or
unethical act that reflects negatively on Company as determined in good faith by
Company; or (v) Executive’s material breach of his duties, responsibilities and
obligations under this Agreement (except due to Executive’s incapacity as a
result of physical or mental illness) that has not been corrected or remedied
within 60 days after Executive’s receipt of written notice from the Board
specifying such breach; provided, however, (A) such cure period may be extended
if Executive is working diligently to cure such breach and reasonably needs an
extension to effect such cure, and (B) no such cure period will be provided if,
in the Board of Directors’ reasonable judgment, such breach cannot be
sufficiently corrected or remedied so as to avoid any material detriment to the
Company.


2.    “Without Cause Termination” means termination of the Executive's
employment by the Company other than due to death, disability or Termination for
Cause.


3.    “Constructive Discharge” means termination of the Executive’s employment
by the Executive due to a material breach of the Company’s duties,
responsibilities and obligations under this Agreement. Executive shall
communicate any purported termination by Executive for Constructive Discharge by
a written Notice of Termination for Constructive Discharge to the Company as
provided herein. For the purposes of this Agreement, a Notice of Termination for
Constructive Discharge shall mean a notice by Executive within ninety (90) days
after the initial existence of the material breach by the Company specifying the
existence of a material breach by the Company hereunder. Upon receipt of that
notice, the Company shall have a period of sixty (60) days to remedy the
condition or conditions specified in the Notice of Termination for Constructive
Discharge; provided, however, such cure period may be extended by the Company
for up to sixty (60) days by notice to Executive prior to the end of the initial
sixty (60) day period if the Company is working diligently to cure such breach
and reasonably needs an extension to affect such cure. The Notice of Termination
for Constructive Discharge must specify a date of termination of not more than
sixty (60) days after the last day of the Company’s cure period (including any
extension thereof). If the Company remedies the condition within the cure period
(including any extension thereof), the Notice of Termination for Constructive
Discharge shall become ineffective and the Company shall have no obligations
under this Agreement as a result of it.




8.
Other Duties of The Executive During and After The Period of Employment



A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.


B.    The Executive recognizes and acknowledges that all confidential
information pertaining to the affairs, business, clients, customers or other
relationships of the Company, as hereinafter defined, is a unique and valuable
asset of the Company. Access to and knowledge of this information is essential
to the performance of the Executive’s duties under this Agreement. The Executive
will not, during the Period of Employment or after except to the extent
reasonably necessary in performance of the duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
confidential information concerning the affairs, business, clients, customers or
other relationships of the Company except as required by law. The Executive will
not make use of this type of information for his own purposes or for the benefit
of any person or organization other than the Company. All records, memoranda,
etc. relating to the business of the Company whether made by the Executive or
otherwise coming into his possession are confidential and will remain the
property of the Company.




--------------------------------------------------------------------------------






C.    During the Period of Employment and for a twelve (12) month period
thereafter, (i) the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company and (ii) the
Executive will not make any statements or perform any acts intended to advance
the interest of any existing or prospective competitors of the Company in any
way that will injure the interest of the Company. During the Period of
Employment and for a twelve (12) month period following termination of the
Period of Employment, other than termination due to a Without Cause Termination
or Constructive Discharge: (i) the Executive, without prior express written
approval by the Board of Directors of the Company, will not directly or
indirectly own or hold any proprietary interest in or be employed by or receive
compensation from any party engaged in the same or any similar business in the
same geographic areas the Company does business; and (ii) the Executive, without
express prior written approval from the Company, will not solicit any members of
the then current clients of the Company or discuss with any employee of the
Company information or operation of any business intended to compete with the
Company. For the purposes of the Agreement, proprietary interest means legal or
equitable ownership, whether through stock holdings or otherwise, of a debt or
equity interest (including options, warrants, rights and convertible interests)
in a business firm or entity, or ownership of more than 5% of any class of
equity interest in a publicly-held company. The Executive acknowledges that the
covenants contained herein are reasonable as to geographic and temporal scope.
For a twelve (12) month period after termination of the Period of Employment for
any reason, the Executive will not directly or indirectly hire any employee of
the Company or solicit or encourage any such employee to leave the employ of the
Company.


D.    The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section 8 would cause irreparable harm to the Company
not compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 8
without being required to prove damages or furnish any bond or other security.


E.    If the period of time or other restrictions specified in this Section
should be adjudged unreasonable at any proceeding, then the period of time or
such other restrictions shall be reduced by the elimination or reduction of such
portion thereof so that such restrictions may be enforced in a manner adjudged
to be reasonable.


9.    Indemnification, Litigation. The Company will indemnify the Executive to
the fullest extent permitted by the laws of the state of incorporation in effect
at that time, or certificate of incorporation and by-laws of the Company
whichever affords the greater protection to the Executive.
10.    Withholding Taxes. The Company may directly or indirectly withhold from
any payments under this Agreement all federal, state, city or other taxes that
shall be required pursuant to any law or governmental regulation.


11.    Effective Prior Agreements. This Agreement contains the entire
understanding between the Company and the Executive with respect to the subject
matter and supersedes any prior employment or severance agreements between the
Company and its affiliates, and the Executive.


12.    Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another entity which assumes this
Agreement and all obligations and undertakings of the Company hereunder. Upon
such a consolidation, merger or sale of assets, the term “the Company” as used
will mean the other entity and this Agreement shall continue in full force and
effect.




--------------------------------------------------------------------------------






13.    Modification. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.


14.    Governing Law. This Agreement has been executed and delivered in the
State of Tennessee and its validity, interpretation, performance and enforcement
shall be governed by the laws of that state applicable to contracts between
residents of that State and executed in and to be performed in that State,
without regard to the conflicts of law principles thereof. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Rutherford County, Tennessee, for the adjudication of any
dispute hereunder or in connection herewith and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.


15.    Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed first-class postage prepaid by registered mail, return
receipt requested, or if delivered by hand, overnight delivery service or
confirmed facsimile transmission, to the following:


(a) If to the Company, at 222 Robert Rose Drive, Murfreesboro, Tennessee 37129 ,
or at such other address as may have been furnished to the Executive by the
Company in writing; or (b) If to the Executive, at 1537 Avellino Circle,
Murfreesboro, Tennessee37129, or such other address as may have been furnished
to the Company by the Executive in writing.


16.    Binding Agreement. This Agreement shall be binding on the parties'
successors, heirs and assigns.


17.    Section 409A Savings Clause.


A.Application of Section 409A. To the extent of any compliance issues or
ambiguous terms, this Agreement shall be construed in such a manner so as to
comply with the requirements of Section 409A, and the rules set forth in this
Section 17 shall apply with respect to any payments (but only such payments)
that are subject to Section 409A notwithstanding any other provision of this
Agreement.


B.Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the release described in Section 7.A shall be made,
if at all, in accordance with this Section 17.B, and only if Executive has
delivered to the Company a properly executed Release for which all legally
mandated revocation rights of the Executive have expired prior to the end of the
payment period. If Section 17.C is not applicable to the payment, such payment
shall be made within ninety (90) days following the Termination Date; provided,
however, that if the ninety (90) day period for payment specified in this
Section begins in one taxable year of Executive and ends in a second taxable
year of Executive, the payment will be made in the second taxable year. Further,
provided, that if Section 17.C is applicable, the payment shall be made on the
day following the expiration of six (6) months after the Termination Date. If
the Company does not receive a properly executed Release, for which all rights
of revocation have lapsed, prior to the ninetieth




--------------------------------------------------------------------------------




(90th) day following the Termination Date, Executive shall forfeit all rights to
any payments under Section 7.A of this Agreement.


C.Delayed Payments. (i) Notwithstanding any other payment schedule provided
herein to the contrary, if, and only if, Executive is deemed on the Termination
Date to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then the terms of this Section 17.C shall apply as required by
Section 409A. Any payment that is considered deferred compensation under Section
409A payable on account of a “separation from service” shall be made on the date
which is the earlier of (y) the expiration of the six (6) month period measured
from the date of such “separation from service” of Executive or (z) the date of
Executive’s death (the “Delay Period”) to the extent required under Section
409A. Upon the expiration of the Delay Period, all payments delayed pursuant to
the immediately preceding sentence (whether they otherwise would have been
payable in a single sum or in installments in the absence of such delay) shall
be paid to Executive in a lump sum by the Company, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and


(ii)    To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Section 409A provided on account of a
“separation from service,” and such benefits are not otherwise exempt from
Section 409A, Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse Executive, to the extent that such costs
otherwise would have been paid by the Company or to the extent that such
benefits otherwise would have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.


(iii)    No amount subject to the delay described in this Section 17.C may be
made before the later of (i) 18 months following the date of correction, or (ii)
six months following the date of termination of employment.


D.    Separation from Service. For purposes of this Agreement, the phrase
“termination of employment” or any similar term or phrase shall mean Executive’s
“Separation from Service” as defined by the default provisions of Treas. Reg. §
1.409A-1(h).


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


NATIONAL HEALTH INVESTORS, INC.
a Maryland corporation




By:    /s/Robert T. Webb______________________
Title:     Chairman of Compensation Committee _____


EXECUTIVE:


_/s/ Justin Hutchens___________________________
Justin Hutchens










--------------------------------------------------------------------------------




APPENDIX A
CASH PERFORMANCE INCENTIVE PLAN


Executive may elect to be compensated pursuant to this Cash Performance
Incentive Plan instead of the compensation provisions contained in Section
4(A)(1) and (2) of the Employment Agreement to which this Appendix is attached;
provided however, once Executive makes the election to be compensated pursuant
to this Cash Performance Incentive Plan, his compensation will be made pursuant
to this Plan for the remainder of the Employment Agreement


1.    Base Salary each year under this Incentive Performance Plan will be as
follows:


2014         $400,000        


2.    Operating FFO Performance Bonus
If at the end of each year in the table below during which the Executive is
employed by the Company, the Company’s per share funds from operations (“FFO”)
as defined below for the applicable fiscal year is equal to or above the amount
provided in the table below, then the Executive will be entitled to the FFO
Bonus as provided in the table below. The computation below is made after all
bonuses and options have been expensed. In no event shall the Executive receive
any FFO Bonus if the per share FFO does not meet or exceed the amount in the
table below. “Funds from operations” shall mean the consolidated net income of
the Company computed in accordance with generally accepted accounting
principles, (1) plus depreciation, (2) less the amount of any gains derived from
the sale of previously written-down assets, (3) plus the amount of any losses
derived from the sale of previously written-down assets, (4) plus the amount of
any losses from the sale of investment securities, and (5) less the amount of
any gains from the sale of investment securities.
Year
Normalized AFFO            AFFO Bonus         



2014            5% Growth Over 2013 per share    $400,000    


3.    Dividend Performance Bonus
If at the end of each fiscal year in the table below during which the Executive
is employed by the Company, the Company’s per share recurring dividend
(dividends excluding amounts from (2), (3), (4), and (5) in 2 above) for such
year is equal to or above the amount provided in the table below, then the
Executive will be entitled to the Dividend Bonus provided in the table below,
which bonus amount may be increased by up to $350,000 by the Company Board based
on the amount by which the per share recurring dividend exceeds the amount in
the table. In no event shall the Executive receive any Dividend Bonus if the per
share recurring dividend does not meet or exceed the amount in the table below.
“Recurring dividend” shall mean any dividend declared and paid by the Company
that is equal to up to 90% of the Company’s per share FFO for such year.
Recurring                Minimum
Year
Dividend                Dividend Bonus



2014            5% Growth over 2013 per share    $400,000








